DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application 16/753,061, filed on 04/02/2020, and a Preliminary Amendment filed on 04/02/2020.  This application is a National Stage 37 Entry of PCT/EP2018/076890, filed on 10/03/2018.  That application claims priority to Provisional Application #62/567,590, filed on 10/03/2017.        
Claims 47-66 are pending and have been examined.
Claims 1-46 have been cancelled by the applicant.




CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

User acquisition management module to identify… in claim 46.
Marketing management module to filter… in claim 46. 
Report and Analytics Module to generate… in claim 46.
Social Management Module to integrate…in claim 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, Figure 2 and paragraph [0027] of the filed specification describe these modules as hardware components of a server, such as part of a processor, or software components that reside in the memory of the server.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 57 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 47 is directed to a system comprising several modules.   However, the modules are clearly shown and described in Figure 2 And paragraph [0027] of the filed specification to be components of a server, either hardware, part of a processor, or software residing in the memory.  Therefore, the claimed “system” is interpreted as an apparatus, which is a statutory category for patentability.        
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “identifying a trait of a potential user for the application, filtering a plurality of marketing campaigns based on the identified trait of the potential user, implementing the filtered marketing campaign to reach the potential user, generating a predefined report, retrieving user information in response to acquiring a new user, and performing an analysis on the new user’s application behavior to generate user related data, wherein the predefined report is based on the user related data.”  The claims are determined to be directed to an abstract idea, namely an organization of human activity.  Page 52 of the January 7th, 2019 Federal Register which outlines Updated Patent Eligibility Guidance lists “advertising, marketing or sales activities, business relations” as examples of certain methods of organizing human activity.  In the current claimed invention, a potential trait of a user is matched to one of a plurality of marketing campaigns.  When a new user is acquired, application behavior data is analyzed and data is generated that is generated into a report.  Marketing and advertising activities include the forming of targeted campaigns, analyzing user data, and generating reports with suggestions and behavior data for an advertiser.  The claims are also determined to be directed to a mental process.  A human operator with access to the user trait and behavior data and access to marketing campaigns that are available for use could easily analyze the data, make a judgment about a marketing campaign that fits the potential user based on their traits and behaviors, and verbally or manually write or otherwise generate a report for marketing to the user.  All the steps of the abstract idea could easily be performed as mental processes in which an operator analyzes the data and makes judgments based on the analysis.  Therefore, the claims are directed to a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a server or the use of modules that are components of a server.  However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The “server” is being used as tools to automate the abstract idea.  Therefore, the use of the “server” is not considered an integrating of the abstract idea into a practical application.  Further, the claims also include the additional element of the actual “retrieving” of the user information.  This step is considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, this additional element is also not considered to integrate the abstract idea into a practical application.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include a server or the use of modules that are components of a server.  However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The “server” is being used as tools to automate the abstract idea.  Therefore, the use of the “server” is not considered significantly more. Further, the claims also include the additional element of the actual “retrieving” of the user information.  This step is considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, this additional element is also not considered significantly more.  

When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely identifying user traits, filtering a plurality of marketing campaigns, generating a report, retrieving new user information, analyzing the new user behavior, and generating user related data.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 48 is considered conventional computer functioning, and the examiner takes Official Notice that it is old and well known in the computer arts to use an API to communicate with a third party.  Claim 49, absent any further detail is considered part of the abstract idea as the broad term “monitoring” could include any kind of checking or looking out for an inquiry, which could be by various communications means from verbal to written.  Claim 50 is also considered part of the abstract idea as opening and closing of leads is even done by real estate agents who might talk to a buyer or seller and consider them a lead.  Claim 51 includes several elements.   The “retrieving” of user information is still considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  The other steps are considered part of the abstract idea, as generating and customizing an incentive package could easily be performed as mental steps.  Claim 52, absent any further detail, is considered conventional computer functioning, as the limitations are very broad, and “integrate social media of the new user and provide social features” is well known in the computer arts, and the examiner takes Official Notice.  Claim 53 and 54 are considered part of the abstract idea, maintaining statistics, analytical suggestions, and performing an algorithm on the data are easily completed as mental steps.  Even if one is to argue that a “machine learning algorithm” is performed by a machine, the examiner would consider such a computer or machine    a generic recitation of a technical element, as the component is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The machine would be used as a tool to automate the abstract idea of “performing an algorithm.”  Claim 55 is considered part of the abstract idea, as absent any further detail, the claim describes negotiation and offering of incentives based on perceived user intention.  Claim 56 further limits the report that is generated, and generation of the report, even if the generating includes particulars such as a type of report or type of data, is still considered part of the abstract idea.  The other dependent claims mirror those already discussed above.    
Therefore, claims 47-66 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 47-51, 53-55, 57-60, and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Grosso, Pre-Grant Publication No. 2018/0068350 A1 in view of Chourey, et al., Pre-Grant Publication No. 2013/0191208 A1.
Regarding Claims 47 and 57, Grosso teaches:
A system (method)… comprising: 
a user acquisition management module to identify a trait of a potential user for the application (see [0029], [0076]-[0080], [0134]-[0137], [0139]-[0148] (which is a list of traits/attributes of potential new users), [0165]-[0175], [0191], [0196]-[0201], [0219]-[0222], [0225]-[0226], and [0230]  in which potential traits of potential new users to acquire as users of a mobile application are identified in order to target them in a “more like this” campaign)
a marketing management module to filter a plurality of marketing offers based on the identified trait of the potential user, wherein the marketing management module is further to implement the filtered marketing offers to reach the potential user (see [0089]-[0091], [0220]-[0222], and [0233]-[0235] in which various offers for a particular potential segment with particular attributes are analyzed for effectiveness)
a report and analytics module to generate a predefined report (see at least [0060]-[0061], [0125]-[0127], [0132], [0135]; the Examiner notes that there is no detail as to what the report contains or what data is used for its generation other than in the limitation below that it is “based on user related data”) 
wherein the user acquisition management module is further to retrieve user information in response to acquisition of a new user (see at least [0135]-[0136], [0164]-[0179], [0200]-[0208], and [0225]-[0230] in which potential new users in a targeted segment are analyzed by collecting data about the new users)
wherein the report and analytics module is further to perform an analysis on the new user’s application behavior to generate user related data (see [0165]-[0175], [0200]-[0209] and [0225]-[0230])
wherein the predefined report is based on the user related data (see at least [0060]-[0061], [0125]-[0127], [0132], and [0135] in which the reports include metrics for new and existing users including application behavior)
Grosso, however, does not appear to specify:
filter a plurality of marketing campaigns 
Chourey teaches:
filter a plurality of marketing campaigns (see Abstract, [0027]-[0029], [0041], and [0060] in which lead-generation marketing campaigns are filtered for particular users and analyzed for performance) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Chourey with Grosso because Grosso already teaches analysis of multiple type of offers for targeting and selecting from among them, which is a form of filtering, and doing the same for a plurality of campaigns would allow the advertiser to maintain several campaigns, which could include their own budgets and other parameters, while still selecting from among campaigns for particular users and user segments.

Regarding Claims 48 and 58, the combination of Grosso and Chourey teaches:
the system of claim 47
Grosso and Chourey, however, does not appear to specify:
wherein to implement the filtered marketing campaign comprises to integrate an application programming interface with a third party affiliate
Grosso does, however, teach API’s for various aspects of the marketing system such as in [0129] and [0134]-[0135].   Chourey does, however, teach the implementation of the advertising campaigns being done through third party affiliates that are “external to and/or independent from the campaign analysis system.”  
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein to implement the filtered marketing campaign comprises to integrate an application programming interface with a third party affiliate with Grosso and Chourey because Chourey teaches the advertising campaign being done through third party affiliates that are “external to and/or independent from the campaign analysis system,” and using an API would allow for direct and easy communication with the third party affiliate for campaign implementation.  


Regarding Claim 49, the combination of Grosso and Chourey teaches:
the system of claim 47
Chourey further teaches:
wherein acquisition of the new user comprises to monitor for an inquiry from the potential user and to generate a lead in response to reception of an inquiry (see [0030], [0036]-[0040], [0045]-[0048], [0052], and [0061]-[0062] in which visitors to the website landing page of an advertising campaign are detected, behavior associated with the user such as inquiring about a product and other behaviors are monitored, and a lead score is generated for the user) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Chourey with Grosso because Grosso already teaches potential new user marketing and analysis of those users and their behavior in response to the marketing, and identifying a new user based on their inquiry and generating a lead would allow for quick response to the inquiry especially with leads that could lead to quick and timely conversions such as selection of a realtor or purchase of time-sensitive items or services.

Regarding Claims 50 and 59, the combination of Grosso and Chourey teaches:
the system of claim 49…
Grosso further teaches:
wherein the lead is prioritized among other open leads based on at least one rule, wherein the at least one rule includes at least one of a potential user interest in the application and a determined life time value of the lead (see 0224]-[0228] in which long-term value, which the examiner considers substantially similar to lifetime value, is determined for potential users and those users are prioritized, the potential users also identified based on interest in an application as in [0029], [0076]-[0080], [0134]-[0137], [0139]-[0148] (which is a list of traits/attributes of potential new users), [0165]-[0175], [0191], [0196]-[0201], [0219]-[0222], [0225]-[0226], and [0230]  in which potential traits of potential new users to acquire as users of a mobile application are identified)
Chourey further teaches:
acquisition of the new user further comprises to closing the lead in response to confirmation of the new user (see [0052]-[0054] and [0064] in which a new lead is closed such as by performing a purchase, and the user is confirmed)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Chourey with Grosso because Grosso already teaches potential new user marketing and analysis of those users and their behavior in response to the marketing and identifying them to be added to a segment for further marketing based on lifetime value analysis, and closing the lead based on the analysis would allow for the new lead to be monetized through closing of the lead and further marketing to the lead in the future.

Regarding Claims 51 and 60, the combination of Grosso and Chourey teaches:
the system of claim 47…
Grosso further teaches:
wherein the user acquisition management module is further to retrieve user information to add to the user related data (see [0136]-[0148], [0165]-[0175], [0191]-[0198], [0214], [0225]-[0230])
 
the user acquisition management module is further to generate an incentive package for the new user based on the user related data, wherein the incentive package includes benefits and rates for in-application purchases for the new user (see at least [0089]-[0090] and [0225]-[0236]) 
the user acquisition management module is further to customize the incentive package based on at least one parameter, wherein the at least one parameter includes a life time value of the new user (see [0225]-[0236])
Chourey further teaches:
wherein to retrieve user information further comprises at least one of to retrieve user contact information, retrieve contact channels and contact rules, or retrieve billing information (see at least [0034] and [0039]; an email is a type of contact information)
It would be obvious to one of ordinary skill in the art to combine Chourey with Grosso because Grosso already teaches other types of user information, and using contact information would allow for a more robust user profile.  

Regarding Claims 53 and 62, the combination of Grosso and Chourey teaches:
the system of claim 47…
Grosso further teaches:
wherein the report and analytics module is further to maintain user statistics and provide relevant analytical suggestions regarding application use (see at least [0060]-[0061], [0124]-[0127], [0132], [0135], and [0225]-[0230] in which the reports include metrics for new and existing users including application behavior)

Regarding Claims 54 and 63, the combination of Grosso and Chourey teaches:
the system of claim 47…
Grosso further teaches:
wherein the report and analytics module is further to perform analysis on the generated user related data and perform user segmentation based on at least one parameter (see [0136]-[0148], [0165]-[0175], [0191]-[0198], [0214], [0225]-[0230])
wherein the at least one parameter includes a country of origin, a time since last application use, and an amount of money spent on the application (see [0080], [0147], [0165]-[0167], [0196], and [0230])
Grosso and Chourey, however, does not appear to specify:
perform machine learning algorithms on the generated user related data
The Examiner takes Official Notice, absent any further detail in the claims, that it is old and well known in the computer arts to perform machine learning algorithms for data analysis.  
Companies such as Microsoft, Google, and Amazon have used machine learning algorithms for similar data sets such as user advertising response or online behavior for at least several years prior to the filing of the current application.
	Therefore, it would be obvious to one of ordinary skill in the art to combine perform machine learning algorithms on the generated user related data with Grosso and Chourey because Grosso already performs extensive analysis on the user-related data, and using machine learning algorithms would allow for more refined and accurate analysis as the machine learns from larger data sets and more data over time.


Regarding Claims 55 and 64, the combination of Grosso and Chourey teaches:
the system of claim 47…
Chourey further teaches:
wherein the user acquisition management module is further to determine whether the new user is in consideration to abandon the application (see [0052]-[0054] in which a user lead score includes identifying users who have become inactive relative to an application)
wherein the user acquisition management module is further to provide new incentives and suggestions for the new user in response to a determination that the new user is in consideration to abandon the application (see [0052]-[0054] in which those users are placed back in a nurturing stage and offers and promotions are sent to them)
wherein the user acquisition management module is further to identify whether the user has continued application use in response to provision of the new incentives and suggestions (see [0052]-[0056])
wherein the user acquisition management module is further to send a notification of incentives and suggestions for the new user in response to an identification that the new user has not continued application use (see [0052]-[0056])
Grosso and Chourey, however, does not appear to specify:
wherein the user acquisition management module is further to abandon the new user in response to an identification that the new user has not continued application use
Chourey does, however, attempt to incentivize users who have become inactive with an application and gives poor lead scores to the inactive users and bases prioritizing on lead scores.  
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the user acquisition management module is further to abandon the new user in response to an identification that the new user has not continued application use with Grosso and Chourey because Chourey already attempts to incentivize users who have become inactive with an application and gives poor lead scores to the inactive users and bases prioritizing on lead scores, and abandoning a user based on the continued lack of activity would act on the poor lead scores by going beyond deprioritizing poor leads and actually abandoning them altogether, leading to better conservation of resources to focus on higher quality leads.  

Regarding Claim 65, the combination of Grosso and Chourey teaches:
the system of claim 57…
Grosso further teaches:
the predefined report includes at least one of a specific user focused report, a specific user detailed report, a social report, a financial report, a user retention report, or a life time value report (see at least [0060]-[0061], [0124]-[0127], [0132], [0135], and [0225]-[0230] in which the reports include metrics for new and existing users including application behavior; see also [0226]-[0230] and [0235]-[0236] in which lifetime value is calculated based on the metrics)



Claims 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Grosso, Pre-Grant Publication No. 2018/0068350 A1 in view of Chourey, et al., Pre-Grant Publication No. 2013/0191208 A1 and in further view of Dichiara, Pre-Grant Publication No. 2018/0075469 A1.
Regarding Claims 52 and 61, the combination of Grosso and Chourey teaches:
the system of claim 47…
Grosso and Chourey, however, does not appear to specify:
a social management module to integrate social media of the new user and to provide social features for the new user
Dichiara teaches:
a social management module to integrate social media of the new user and to provide social features for the new user (see at least [0037] in which potential users of an application are sent offers and in which the users are provided a social network module to integrate social features)
Therefore, it would be obvious to one of ordinary skill in the art to combine Dichiara with Grosso and Chourey because Chourey teaches integration of user social network data in at least [0026], and providing a social network platform would allow for users to share ideas and satisfaction with various applications and offers, leading to greater user interest by other potential users.  

Claims 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Grosso, Pre-Grant Publication No. 2018/0068350 A1 in view of Chourey, et al., Pre-Grant Publication No. 2013/0191208 A1 and in further view of Leibu, et al., Pre-Grant Publication No. 2012/0191764 A1.
Regarding Claims 56 and 66, the combination of Grosso and Chourey teaches:
the system of claim 47…
Grosso further teaches:
the predefined report includes at least one of a specific user focused report, a specific user detailed report, a social report, a financial report, a user retention report, or a life time value report (see at least [0060]-[0061], [0124]-[0127], [0132], [0135], and [0225]-[0230] in which the reports include metrics for new and existing users including application behavior; see also [0226]-[0230] and [0235]-[0236] in which lifetime value is calculated based on the metrics)
to generate the predefined report comprises to combine the user related data (see at least [0060]-[0061], [0124]-[0127], [0132], [0135], and [0225]-[0230])
Chourey teaches:
combine the user related data with data received from an external source (see [0039])
Grosso and Chourey, however, does not appear to specify:
combine the user related data with data received from a third party provider

Leibu teaches:
combine the user related data with data received from a third party provider (see [0075])
Therefore, it would be obvious to one of ordinary skill in the art to combine Leibu with Grosso and Chourey because Chourey teaches integration of user social network data in at least [0026], as well as user behavior data from an external source in at least [0039], and using third party behavior data for analysis and reporting would allow for valuable data to be used when the system cannot internally collect it on its own.  


Conclusion
The following prior art references were not relied upon on this office action but is considered pertinent to the applicant’s invention:
Shaw, et al., Pre-Grant Publication No. 2016/0125444 A1
O’Connor, et al., Pre-Grant Publication No. 2014/0278978 A1
Both of these references teach the identification and nurturing of leads who are potential users for mobile applications and software based on their similarity to identified segment traits.  

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682